Title: [Diary entry: 4 February 1790]
From: Washington, George
To: 

Thursday 4th. Received from a Committee of both Houses of Congress, an Act, entitled “an Act for giving effect to the sevl. acts therein mentioned in respect to the State of North Carolina and other purposes.” The following company dined here, viz,—The Vice-President, the Chief Justice of the United States, Judges Cushing, Wilson, & Blair of the Supreme Court & Judge Duane of the District Court—The Attorney Genl. of the United States (Randolph) the Marshall, Attorney, & Clerk of the District viz. Smith, Harrison & Troup—Mr. Johnson & Mr. Hawkins of the Senate and the Secretaries of the Treasury & War Departmts. to wit Hamilton & Knox.